DETAILED ACTION
This office action is in response to the RCE filed March 12, 2021 in which claims 1-3, 8, 12, 13, 17, 18, 20-22, and 24-40 are presented for examination and claims 4-7, 9-11, 14-16, 19, and 23 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Rejection of various claims under 35 USC 112(a) and 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Second Argument:  Rejection of the claims under 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first inner bottom end is positioned above the first outer bottom end” as recited in claims 30, 31, 34, and 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner restraint material” as recited in claims 27, 28, 32, and 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is recited as depending from canceled claim 9, likely due to an inadvertent error.  For purposes of examination, claim 12 will be interpreted as depending from claim 8
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 17, 18, 20-22, 25, 26, 29-31, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0219591 Gu in view of USPN 5,379,462 Morgan et al. (Morgan).
Regarding claim 1, Gu discloses an underwear assembly (see Fig. 11; paras. 0042-0046; the Examiner notes that this rejection is directed to the embodiment disclosed by Gu in Fig. 11, however other embodiments are also referred to herein regarding details not specifically repeated in para. 0046 in relation the embodiment in Fig. 11 but that would nevertheless be likewise applicable to the embodiment in Fig. 11) comprising:
an outer layer (46) defining an access flap (annotated Fig. 11, see below), the access flap configured to be pulled aside to create an outer hole in the outer layer, the outer layer comprising a first outer leg and a second outer leg joined together by a crotch (54) (annotated Fig. 11; paras. 0042-0046); and
an inner layer (44) comprising a first inner leg and a second inner leg (annotated Fig. 11; paras. 0042-0046), the inner layer disposed within the outer layer, the first inner leg extending into the first outer leg, the second inner leg extending into the second outer leg (annotated Fig. 11), the inner layer defining an access hole (annotated Fig. 11) configured to receive a penis, a scrotum, and testicles of a user (paras. 0004, 0035, 0038), the access hole configured to prevent withdrawal of the penis, the scrotum, and the testicles from between the inner layer and the outer layer to internal to the inner layer through the access hole (paras. 0003-0004, 0035, 0038; inasmuch as currently claimed, the access hole would be expected to provide at least some prevention against withdrawal of the penis, scrotum, and testicles from between the inner and outer layers through the access hole because the purpose of the invention is to allow a user to keep his genitals separated separate from the rest of the body to both support and air circulation for the genitals), the access hole being open in a relaxed state (see Fig. 11; paras. 0039-0040), the access hole configured to stretch to an enlarged state to receive the penis, the scrotum, and the testicles, the inner layer biasing the access hole from the enlarged state to the relaxed state (paras. 0039-0040; an inner layer made from disclosed elastic materials such as Lycra or spandex would be capable of being stretched to an enlarged state and to facilitate the insertion of the genitals of a well-endowed wearer and would then return to a relaxed state around the base of the genitals of the wearer).

    PNG
    media_image1.png
    990
    893
    media_image1.png
    Greyscale

The Examiner respectfully notes that the outer layer in Fig. 11 of Gu appears to include a conventional access flap as is very well known well-known in the underwear arts to be configured to be pulled aside to create an outer hole in the outer layer, as claimed.

Morgan discloses an underwear assembly similar to that of Gu and including an access flap (see especially Figs. 1, 4, and 8; col. 2, lines 5-15; col. 2, line 62 – col. 3, line 11), access flap (29,29’) configured to be pulled aside to create an outer hole (30) in the outer layer (see especially Figs. 1, 4, and 8; col. 2, lines 5-15; col. 2, line 62 – col. 3, line 11).
Gu and Morgan teach analogous inventions in the field of underwear assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the underwear assembly of Gu to have the access flap and outer hole as taught by Morgan because Morgan teaches that this configuration is known in conventional in the art (col. 2, lines 5-15).  It would further have been obvious to one of ordinary skill that the access flap and outer hole configuration of Morgan would allow the wearer to extract his genitals through the outer hole for urination and/or sexual activities.

Regarding claim 2, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly further comprising a shared waistband (42 of Gu), the outer layer and the inner layer each attached to the shared waistband (annotated Fig. 11 of Gu; paras. 0042-0046 of Gu).

Regarding claim 3, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein the inner layer para. 0039 of Gu; Gu discloses that the inner layer can be made from elastic materials such as Lycra and Spandex; in such a configuration, the material extending around the access hole is elastic).

Regarding claim 21, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein the access hole defines a rectangular shape (para. 0038 of Gu).

Regarding claim 22, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein:
the inner layer comprises an elastic material (para. 0039 of Gu); and
the elastic material biases the access hole from the enlarged state to the relaxed state (para. 0039 of Gu; an elastic material would allow a well-endowed wearer to manual stretch the access hole to facilitate insertion of his genitals through the access hole, and when he releases the access hole, it would bias to a relaxed state around the base of his genitals).

Regarding claim 29, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein the first inner leg is attached to the first outer leg (para. 0046 of Gu).

Regarding claim 30, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein:
the first inner leg defines a first inner bottom end (annotated Fig. 11 of Gu);
the first outer leg defines a first outer bottom end (annotated Fig. 11 of Gu); and
the first inner bottom end is positioned above the first outer bottom end (annotated Fig. 11 of Gu).

Regarding claim 31, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein:
the inner layer is sized to provide a snug fit on the user (para. 0039; inasmuch as currently claimed, the inner layer can be properly interpreted as providing a “snug fit” on the user because if the user is particularly well-endowed, the access hole could be provide a snug fit around the base of his genitals); and
the outer layer is sized to provide a loose fit on the user (para. 0042).
Regarding the limitations “the inner layer is sized to provide a snug fit on the user” and “the outer layer is sized to provide a loose fit on the user,” the Examiner respectfully notes that the underwear assembly will fit differently sized wearers in different manners and an intended relative fit of the underwear assembly to the wearer’s anatomy is functional and not patentably significant.

Regarding claim 17, Gu discloses an underwear assembly (see Fig. 11; paras. 0042-0046; the Examiner notes that this rejection is directed to the embodiment disclosed by Gu in Fig. 11, however other embodiments are also referred to herein regarding details not specifically repeated in para. 0046 in relation the embodiment in Fig. 11 but that would nevertheless be likewise applicable to the embodiment in Fig. 11) comprising:
an inner layer (44) comprising a first inner leg, the inner layer defining an access hole (annotated Fig. 11; paras. 0042-0046) configured to receive a penis, a scrotum, and the testicles of a user (paras. 0004, 0035, 0038), the access hole being open (see Fig. 11; paras. 0039-0040); 
an outer layer (46) covering the inner layer (see Fig. 11), the outer layer comprising a first outer leg, the first inner leg extending at least partially into the first outer leg (annotated Fig. 11; para. 0046), the outer layer defining an access flap (annotated Fig. 11), the access flap configured to be pulled aside to create an outer hole in the outer layer (annotated Fig. 11; paras. 0042-0046); and
a waistband (42) attached to the inner layer and the outer layer (annotated Fig. 11; para. 0046).
The Examiner respectfully notes that the outer layer in Fig. 11 of Gu appears to include a conventional access flap as is very well known well-known in the underwear arts to be configured to be pulled aside to create an outer hole in the outer layer, as claimed.
However, because Gu does not expressly discuss this aspect of the invention, Morgan is relied upon to teach this structure.
Morgan discloses an underwear assembly similar to that of Gu and including an access flap (see especially Figs. 1, 4, and 8; col. 2, lines 5-15; col. 2, line 62 – col. 3, line 11), access flap (29,29’) configured to be pulled aside to create an outer hole (30) in see especially Figs. 1, 4, and 8; col. 2, lines 5-15; col. 2, line 62 – col. 3, line 11).
Gu and Morgan teach analogous inventions in the field of underwear assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the underwear assembly of Gu to have the access flap and outer hole as taught by Morgan because Morgan teaches that this configuration is known in conventional in the art (col. 2, lines 5-15).  It would further have been obvious to one of ordinary skill that the access flap and outer hole configuration of Morgan would allow the wearer to extract his genitals through the outer hole for urination and/or sexual activities.

	Regarding claim 18, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein:
	the inner layer comprises an elastic material extending around the access hole (para. 0039 of Gu; Gu discloses that the inner layer can be made from elastic materials such as Lycra and Spandex; in such a configuration, the material extending around the access hole is elastic).

	Regarding claim 20, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein the outer layer is attached to the waistband (see Fig. 11 of Gu; paras. 0042-0046 of Gu).

Regarding claim 25, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein the access hole defines a rectangular shape (para. 0038 of Gu).

Regarding claim 26, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein:
the access hole is open in a relaxed state (see Fig. 11 of Gu; paras. 0039-0040 of Gu);
the inner layer comprises an elastic material (para. 0039 of Gu);
the access hole is configured to stretch to an enlarged state to receive the penis, the scrotum, and the testicles of the user (paras. 0039-0040 of Gu; an inner layer made from disclosed elastic materials such as Lycra or spandex would be capable of being stretched to an enlarged state and to facilitate the insertion of the genitals of a well-endowed wearer and would then return to a relaxed state around the base of the genitals of the wearer); and 
the elastic material biases the access hole from the enlarged state to the relaxed state (paras. 0039-0040 of Gu; an inner layer made from disclosed elastic materials such as Lycra or spandex would be capable of being stretched to an enlarged state and to facilitate the insertion of the genitals of a well-endowed wearer and would then return to a relaxed state around the base of the genitals of the wearer).

Regarding claim 37, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein the first inner leg is attached to the first outer leg (para. 0046 of Gu).

Regarding claim 38, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein:
the first inner leg defines a first inner bottom end (annotated Fig. 11 of Gu);
the first outer leg defines a first outer bottom end (annotated Fig. 11 of Gu); and
the first inner bottom end is positioned above the first outer bottom end (annotated Fig. 11 of Gu).

Regarding claim 39, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) further teaches an underwear assembly wherein:
the inner layer is sized to provide a snug fit on the user (para. 0039; inasmuch as currently claimed, the inner layer can be properly interpreted as providing a “snug fit” on the user because if the user is particularly well-endowed, the access hole could be provide a snug fit around the base of his genitals); and
the outer layer is sized to provide a loose fit on the user (para. 0042).
Regarding the limitations “the inner layer is sized to provide a snug fit on the user” and “the outer layer is sized to provide a loose fit on the user,” the Examiner respectfully notes that the underwear assembly will fit differently sized wearers in different manners and an intended relative fit of the underwear assembly to the wearer’s anatomy is functional and not patentably significant.

Claims 8, 12, 13, 24, 33-35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view Morgan and in further view of USPN 2,034,312 Rubin.
Regarding claim 8, Gu discloses a method of using an underwear assembly (see Fig. 11; paras. 0042-0046; the Examiner notes that this rejection is directed to the embodiment disclosed by Gu in Fig. 11, however other embodiments are also referred to herein regarding details not specifically repeated in para. 0046 in relation the embodiment in Fig. 11 but that would nevertheless be likewise applicable to the embodiment in Fig. 11), the method comprising:
inserting a first leg of a user adjacent a first inner leg (annotated Fig. 11; paras. 0042-0046) of an inner layer (44) of the underwear assembly and a first outer leg (annotated Fig. 11; paras. 0042-0046) of an outer layer (46) of the underwear assembly, the inner layer positioned within the outer layer, the first inner leg at least partially extending into the first outer leg (annotated Fig. 11; paras. 0042-0046);
inserting a second leg of the user adjacent a second inner leg of the inner layer (annotated Fig. 11; paras. 0042-0046); and
pulling a penis, a scrotum, and testicles of the user through an access hole (annotated Fig. 11; paras. 0042-0046) defined by the inner layer (paras. 0004, 0035, 0038), comprising:
	stretching the access hole from a relaxed state to an enlarged state, the access hole being open in the relaxed state (paras. 0039-0040; an inner layer made from disclosed elastic materials such as Lycra or spandex would be capable of being stretched to an enlarged state and to facilitate the insertion of the genitals of a well-endowed wearer and would then return to a relaxed state around the base of the genitals of the wearer);
	passing the penis, the scrotum, and the testicles of the user through the access hole in the enlarged state (paras. 0039-0040; an inner layer made from disclosed elastic materials such as Lycra or spandex would be capable of being stretched to an enlarged state and to facilitate the insertion of the genitals of a well-endowed wearer and would then return to a relaxed state around the base of the genitals of the wearer); and
	securing the penis, the scrotum, and the testicles between the inner layer and the outer layer by contracting the access hole around a base of the penis and the scrotum (paras. 0039-0040; an inner layer made from disclosed elastic materials such as Lycra or spandex would be capable of being stretched to an enlarged state and to facilitate the insertion of the genitals of a well-endowed wearer and would then return to a relaxed state around the base of the genitals of the wearer).
The Examiner respectfully notes that the outer layer in Fig. 11 of Gu appears to include a conventional access flap as is very well known well-known in the underwear arts to be configured to be pulled aside to create an outer hole in the outer layer, as claimed.
However, because Gu does not expressly discuss this aspect of the method, Morgan is relied upon to teach this aspect of the method.
Morgan discloses a method of using an underwear assembly similar to that of Gu and including an access flap (see especially Figs. 1, 4, and 8; col. 2, lines 5-15; col. 2, line 62 – col. 3, line 11), access flap (29,29’) configured to be pulled aside to create an outer hole (30) in the outer layer (see especially Figs. 1, 4, and 8; col. 2, lines 5-15; col. 2, line 62 – col. 3, line 11).
Gu and Morgan teach analogous inventions in the field of underwear assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of using an underwear assembly of Gu to use an access flap and outer hole as taught by Morgan because Morgan teaches that this configuration is known in conventional in the art (col. 2, lines 5-15).  It would further have been obvious to one of ordinary skill that the access flap and outer hole configuration of Morgan would allow the wearer to extract his genitals through the outer hole for urination and/or sexual activities.
The modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) teaches a method comprising inserting first and second legs of a user adjacent first and second inner legs of the inner layer of the underwear assembly.
The modified invention of Gu does not teach a method comprising inserting first and second legs of a user through first and second inner legs of the inner layer of the underwear assembly.
However, Rubin teaches a method similar to that of Gu and Morgan and comprising inserting first and second legs of a user through first and second inner legs of the inner layer (14) of an underwear assembly (annotated Fig. 1, see below).

    PNG
    media_image2.png
    620
    981
    media_image2.png
    Greyscale

Gu, Morgan, and Rubin teach analogous inventions in the field of methods of using lower body garments configured for use by males.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Gu to comprise the steps of inserting first and second legs of a user through first and second inner legs of the inner layer of the underwear assembly as taught by Rubin because Rubin teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that a method wherein the first and second legs of a user are inserting through first and second inner legs of an inner layer rather than merely adjacent to first and second legs of an inner layer would provide additional protection for the user from thigh chafing due to the extra material that is configuration to be disposed between the inner thighs of the user.

Regarding claim 12, the modified invention of Gu (i.e. Gu in view of Morgan and Rubin, as detailed above) further teaches a method further comprising:
pulling a shared waistband (42 of Gu) of the underwear assembly up to a waist of the user, the inner layer and outer layer each attached to the shared waistband (annotated Fig. 11 of Gu; paras. 0042-0046 of Gu).

Regarding claim 13, the modified invention of Gu (i.e. Gu in view of Morgan and Rubin, as detailed above) further teaches a method further comprising:
pulling the penis through an access flap (see especially Figs. 1, 4, and 8 of Morgan; col. 2, lines 5-15 and col. 2, line 62 – col. 3, line 11 of Morgan) defined by the outer layer, comprising pulling the access flap aside to create an outer hole in the outer layer, the access flap being aligned with the access hole (annotated Fig. 11 of Gu; paras. 0042-0046 of Gu; see especially Figs. 1, 4, and 8 of Morgan; col. 2, lines 5-15 and col. 2, line 62 – col. 3, line 11 of Morgan).

Regarding claim 24, the modified invention of Gu (i.e. Gu in view of Morgan and Rubin, as detailed above) further teaches a method wherein the access hole defines a rectangular shape (para. 0038 of Gu).

Regarding claim 33, the modified invention of Gu (i.e. Gu in view of Morgan and Rubin, as detailed above) further teaches a method wherein the first inner leg is attached to the first outer leg (para. 0046 of Gu).

Regarding claim 34, the modified invention of Gu (i.e. Gu in view of Morgan and Rubin, as detailed above) further teaches a method wherein:
the first inner leg defines a first inner bottom end (annotated Fig. 11 of Gu);
the first outer leg defines a first outer bottom end (annotated Fig. 11 of Gu); and
the first inner bottom end is positioned above the first outer bottom end (annotated Fig. 11 of Gu).

Regarding claim 35, the modified invention of Gu (i.e. Gu in view of Morgan and Rubin, as detailed above) further teaches a method wherein:
the inner layer is sized to provide a snug fit on the user (para. 0039; inasmuch as currently claimed, the inner layer can be properly interpreted as providing a “snug fit” on the user because if the user is particularly well-endowed, the access hole could be provide a snug fit around the base of his genitals); and
the outer layer is sized to provide a loose fit on the user (para. 0042).
Regarding the limitations “the inner layer is sized to provide a snug fit on the user” and “the outer layer is sized to provide a loose fit on the user,” the Examiner respectfully notes that the underwear assembly will fit differently sized wearers in different manners and an intended relative fit of the underwear assembly to the wearer’s anatomy is functional and not patentably significant.

Regarding claim 40, the modified invention of Gu (i.e. Gu in view of Morgan and Rubin, as detailed above) further teaches a method wherein the access hole defines a square shape (para. 0038 of Gu).

Claims 27, 28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Morgan (as applied to claim 1, above, regarding claims 27 and 28 and as applied to claim 17, above, regarding claim 36) and in further view USPN 3,854,978 Campbell, Sr. et al. (Campbell).
Regarding claim 27, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) teaches an underwear assembly as recited in claim 1, above.
The modified invention of Gu does not teach an underwear assembly wherein a waistband of the underwear assembly comprises an inner restraint material facing inward from the waistband, the waistband attached to the inner layer, the inner restraint material comprising a tacky material, the inner restraint material configured to trap a shirt tail between the waistband and a waist of the user.
However, Campbell teaches a waistband comprising an inner restraint material (11) (see Fig. 1) facing inward from the waistband, the inner restraint material comprising a tacky material, the inner restraint material configured to trap a shirt tail between the waistband and a waist of the user (col. 1, lines 4-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Gu to include inner restraint material as taught by Campbell because Campbell teaches that col. 1, lines 4-45).

Regarding claim 28, the modified invention of Gu (i.e. Gu in view of Morgan and Campbell, as detailed above) further teaches an underwear assembly wherein the tacky material is a rubber (col. 1, lines 36-39 of Campbell).
The Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Regarding claim 36, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) teaches an underwear assembly as recited in claim 17, above.
The modified invention of Gu does not teach an underwear assembly wherein a waistband of the underwear assembly comprises an inner restraint material facing inward from the waistband, the waistband attached to the inner layer, the inner restraint material comprising a tacky material, the inner restraint material configured to trap a shirt tail between the waistband and a waist of the user.
However, Campbell teaches a waistband comprising an inner restraint material (11) (see Fig. 1) facing inward from the waistband, the inner restraint material comprising a tacky material, the inner restraint material configured to trap a shirt tail between the waistband and a waist of the user (col. 1, lines 4-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Gu to col. 1, lines 4-45).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Morgan and Rubin (as applied to claim 8, above) and in further view of Campbell.
Regarding claim 32, the modified invention of Gu (i.e. Gu in view of Morgan, as detailed above) teaches a method of using an underwear assembly as recited in claim 8, above.
The modified invention of Gu does not teach a method of using an underwear assembly wherein a waistband of the underwear assembly comprises an inner restraint material facing inward from the waistband, the waistband attached to the inner layer, the inner restraint material comprising a tacky material, the inner restraint material configured to trap a shirt tail between the waistband and a waist of the user.
However, Campbell teaches a method of using a waistband comprising an inner restraint material (11) (see Fig. 1) facing inward from the waistband, the inner restraint material comprising a tacky material, the inner restraint material configured to trap a shirt tail between the waistband and a waist of the user (col. 1, lines 4-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Gu to include inner restraint material as taught by Campbell because Campbell teaches that col. 1, lines 4-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/F Griffin Hall/Examiner, Art Unit 3732